UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
STATE OF NEW YORK,                                                     :
                                                                       :
                                     Plaintiff,                        :   20-CV-1127 (JMF)
                                                                       :
                  -v-                                                  :
                                                                       :
CHAD F. WOLF, in his official capacity as Acting                       :
Secretary of Homeland Security, et al.,                                :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
R. L’HEUREUX LEWIS-MCCOY et al., on behalf of                          :
themselves and all similarly situated individuals,                     :
                                                                       :   20-CV-1142 (JMF)
                                     Plaintiffs,                       :
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
CHAD WOLF, in his official capacity as Acting                          :
Secretary of Homeland Security, et al.,                                :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On July 29, 2020, the Court ordered Defendants to “file a comprehensive and detailed
report that,” among other things, “[l]ists any and all inaccurate or misleading statements or
representations in the record.” ECF No. 92.1 The Court later extended the deadline to submit
this report to September 4, 2020 “[t]o ensure that the Government's report is comprehensive and
accurate.” ECF No. 103.

        On September 4, 2020, Defendants filed a letter-motion “to request a protective order
pursuant to Federal Rule of Civil Procedure 5.2(e), permitting the Government to redact
privileged portions of its report and CBP’s declarations on their public filing while submitting an
unredacted report to the Court for its ex parte review.” ECF No. 111, at 1. That same day,
Defendants filed both unredacted and redacted versions of the report and declarations called for
by the Court’s order of July 29. See ECF Nos. 112, 113. Defendants invoke the attorney-client

1
        Unless otherwise noted, all docket references are to 20-CV-1127.
privilege, law-enforcement privilege, deliberative-process privilege, and work-product privilege
as the bases for the redactions in their letter-motion but — by their own admission — fail to
specify which asserted privilege applies to which redaction(s), let alone show with specificity
why the redactions are justified. See ECF No. 111. This is insufficient to sustain a claim or
privilege or to overcome the presumption in favor of public access to judicial documents. See,
e.g., Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006).

         No later than September 21, 2020, Defendants shall identify with specificity the grounds
upon which they assert privilege for each proposed redaction in their report and declarations.
Defendants shall also address whether, insofar as the Court did not order them to submit
allegedly privileged documents in connection with the report, disclosure of the unredacted
documents to the Court constitutes waiver of any or all of the privileges asserted. Plaintiffs shall
file a response no later than September 28, 2020.

       If the Court orders any portions of the report unredacted, the Court will give Plaintiffs an
opportunity to supplement their response filed on September 11, 2020. See ECF No. 115.

       Finally, upon reflection, the Court concludes that any fee application by Plaintiffs should
be deferred until resolution of the foregoing matters and whether any further inquiry is
warranted. Accordingly, the deadlines for filing a fees motion are ADJOURNED sine die.

       SO ORDERED.

Dated: September 14, 2020                          __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                                  2
